UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 97-7206



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ISAAC PERRY,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, District
Judge. (CR-93-42, CA-97-270-F)


Submitted:     June 2, 1998                 Decided:   June 23, 1998


Before MURNAGHAN, ERVIN, and NIEMEYER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Isaac Perry, Appellant Pro Se. Robert Edward Skiver, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1998).

We have reviewed the record and the district court's opinion and

find no reversible error. Accordingly, we deny a certificate of ap-

pealability and dismiss the appeal on the reasoning of the district

court. United States v. Perry, Nos. CR-93-42; CA-97-270-F (E.D.N.C.

Aug. 12, 1997). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2